Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on October 14, 2021.
				Response to the Amendment
3.	Applicant’s amendment filed on 10/14/2021 with respect to claims 1-20 has been received, entered into the record, and considered.
4.	As a result of the amendment, claims 9 and 13-14 has been amended.
5.	Claims 1-20 remain pending in this office action.
Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered. 

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recites in a case where audit level is determined based on the sensitivity of the data. A policy is implemented during data analyzation that, first level of audit will perform when data is very sensitive such as password, social security number, etc., a second level of audit will perform when data is less sensitive such as phone number, a third level of audit will perform when it is determined that data does not include 
The limitation of in a case where audit level is determined based on data sensitivity that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of the generic computer components.  That is, other than reciting “a computer implemented method,” nothing in the claim element precludes the step from practically being performed in the mind.  
For example, a company or an organization may have a policy in place that when scanning data or analyzing data, a first level of audit will take place when it sees any password, ssn, etc., a second level of auditing will take place when it sees a phone number, address, name, etc., for data security and integrity of the data. This kind of activity during data analysis, under broadest reasonable interpretation, can perform in a human mind. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements, such as claim 15 recites, computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method comprising: performing, by the processor, analytics on data to determine a description of content of the data. Claim 20 recites, a system, comprising: a processor; and logic integrated with the processor, executable by the processor, or integrated with and executable by the processor. The data analyzation management system in both steps is recited at a high-level of 
The limitation of assigning audit level based on data sensitivity level is considered to represent an insignificant extra-solution activity. The limitation of assigning audit level based on data sensitivity level is considered to represent generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a data analyzation method, a non-transitory computer-readable storage medium and a system, comprising: a processor; and logic integrated with the processor, amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitation of assigning audit level is considered to represent an insignificant extra-solution activity.  The limitation of assigning audit level based on data sensitivity level is considered to represent generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05 (h)).  Insignificant extra solution activity and 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) in a case where stringent audit level is performed when data is very sensitive (i.e. password, ssn, dob etc.), less stringent audit level is performed for less sensitive and nth level audit performed when data is not sensitive at all. Access to the data to read, write/change, authorization, migrating to a secure location, etc. is based on how sensitive the data is. 
The limitation of in a case where, access to the data to read, write/change, authorization, migrating to a secure location, etc. is based on how sensitive the data is, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of the generic computer components.  That is, other than reciting “a commuter implemented method,” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim 9 recites an abstract idea.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) in a case where when it is determined that data is very sensitive and action performed on the data, such who read the data, who change the data, such user data will be logged and stored. 
The limitation of in a case where determining that the audit level for the data includes a first audit level, predetermined actions performed on the data are logged and stored, and P201809273US01/TUC1P581- 4 -in response to determining that the audit level for the data includes a second audit level, a subset of the predetermined actions performed on the data are logged and stored, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-5 and 7-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy et al (US 2019/0268379 A1), in view of Williamson et al (US 2018/0232528 A1. 
	As per claim 1, Narayanswamy discloses: 
	- performing analytics on data to determine a description of content of the data (analyzing data for determining sensitive content of the data, Para [0042]),
	- storing the description as metadata (Para [0045], “The sensitivity classification is stored as and identified by the sensitivity metadata”, Para [0046], Fig. 1, item 134), 
	 - assigning an audit level to the data, based on the sensitivity level (classifying audit level (i.e. inspection level, deep or not deep inspection) based on data is sensitive or non-sensitive), Para [0068]), 
- performing auditing for the data, based on the audit level (performing audit (i.e. inspecting)) based on level of inspection, Para [0084]).
comparing the metadata to one or more predetermined policies to determine a sensitivity level for the data. However, in the same field of endeavor Williamson in an analogous art disclose comparing the metadata to one or more predetermined policies to determine a sensitivity level for the data (comparing (i.e. matching) metadata with the policies for sensitivity determination, Para [0028], Para [0031], “the data classifier 108 may determine if the data is sensitive based on pattern matching, logical rules, contextual matching, reference table matching, and machine learning”, [0034], [0041]),
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Narayanaswamy with the teaching of Williamson by modifying Narayanaswamy such that sensitive data analysis of Narayanaswamy to detect a sensitive information by matching metadata of Williamson for efficient analysis of sensitivity and auditing data. The motivation for doing so would be analyzing sensitivity of data and efficiently classifying the sensitive documents (Narayanaswamy, [0097]).
As per claim 2, rejection of claim 1 is incorporated and further Williamson discloses:
- wherein the data is identified in response to parsing stored data within a database (parsing the data to determine sensitivity of the data, Para [0030]).
As per claim 3, rejection of claim 1 is incorporated, and further Narayanaswamy discloses:
- wherein the data is identified in response to receiving the data as an upload from a user or application (uploading the data, Para [0040], [0080]).
As per claim 4 rejection of claim 1 is incorporated, and further Narayanaswamy discloses:
- wherein analyzing the data includes performing deep data inspection on the data (deep data inspection (Para [0045], [0049]).
As per claim 5, rejection of claim 1 is incorporated, and further Narayanaswamy discloses:
- wherein the data is assigned a first predetermined sensitivity level indicating that the data is sensitive in response to determining that the metadata for the data includes sensitive data including a password and social security number (metadata with sensitive information such as social security number, password, etc., Para [0049]).
As per claim 7, rejection of claim 1 is incorporated, and further Williamson discloses:
- wherein the data is assigned a first level of sensitivity indicating that the data is very sensitive in response to determining that the metadata for the data includes a password, the data is assigned a second level of sensitivity indicating that the data is sensitive but not very sensitive in response to determining that the metadata for the data includes a private phone number, and the data is assigned a third level of sensitivity indicating that the data is not sensitive in response to determining that the metadata for the data does not include any sensitive information (level of sensitivity of data and metadata are determined based on weight or score of analyzed metadata, Para [0050]-[0051], [0071]), Examiner broadest reasonable interpretation: metadata such as password, SSN are highly confidential therefore give a high value (first level), phone number, address is given lower than high value (second level), and so on. 
As per claim 8, rejection of claim 1 is incorporated, and further Williamson discloses:
- wherein the data is assigned a predetermined sensitivity level in response to determining that metadata for the data indicates that one or more predetermined types of information is contained within the data (metadata indicating data type, Para [0051], [0053]).
As per claim 9, rejection of claim 1 is incorporated, and further Narayanaswamy discloses:
- a first audit level indicating that stringent auditing is to be performed for the data is assigned to the data in response to determining that the data has a first sensitivity level indicating that the data is very sensitive, a second audit level indicating that less stringent auditing is to be performed for the data is assigned to the data in response to determining that the data has a second sensitivity level indicating that the data is less sensitive than the first sensitivity level, and an nth audit level indicating that no auditing is to be performed for the data is assigned to the data in response to determining that the data has an nth sensitivity level indicating that the data is not sensitive (score of the document sensitivity determine (i.e. sensitive or not sensitive) to determine the audit level (i.e. deep inspection, Para [0091]),
Narayanaswamy does not explicitly disclose in response to determining that the data has the first audit level, identified changes to the data, read requests for the data, authorization requests for the data, and migration of the data is logged and stored in a predetermined location, in response to determining that the data has the second audit level, only identified changes to the data and migration of the data is logged and stored in the predetermined location, and in response to determining that the data has the nth audit level, no auditing is performed for the data. However, Williamson in an analogousart discloses in response to determining that the data has the first audit level, identified changes to the data, read requests for the data, authorization requests for the data, and migration of the data is logged and stored in a predetermined location, in response to determining that the data has the second audit level, only identified changes to the data and migration of the data is logged and stored in the predetermined location, and in response to determining that the data has the nth audit level, no auditing is performed for the data (access control to sensitive data based on level of security, Para [0065], [0084]-[0085]), examiner broadest reasonable interpretation: Williamson teaches sensitive data scanner and access and data classifier and access control. Access controls refers to limitations on access to the data by users, with fewer number of users allowed to access the data indicating a higher level of security. That means, only authorized user has access to data to read, change, migrate based on access control.

 As per claim 10, rejection of claim 1 is incorporated, and further Narayanaswamy discloses:
- wherein the audit level indicates one or more types of auditing to be performed for the data, one or more locations where the auditing is performed, one or more entities to perform the auditing, and one or more locations where auditing data is to be stored (location of auditing (i.e. inspecting) the data, Para [0042]).
As per claim 11, rejection of claim 1 is incorporated, and further Narayanaswamy discloses:
- wherein performing the auditing for the data includes monitoring access to the data within a system (access to the data within a system, (Para [0037]).
As per claim 12, rejection of claim 1 is incorporated, and further Narayanaswamy discloses:
- wherein performing the auditing for the data includes recording results of monitoring access to the data (tracking and monitoring access of data (Para 0051]).
As per claim 13, rejection of claim 1 is incorporated, and further Narayanaswamy discloses:
- in response to determining that the audit level for the data includes a first audit level, predetermined actions performed on the data are logged and stored, and P201809273US01/TUC1P581- 4 -in response to determining that the audit level for the data includes a second audit level, a subset of the predetermined actions performed on the data are logged and stored (log of 
As per claim 14, rejection of claim 1 is incorporated, and further Narayanaswamy discloses:
- performing a second analysis on the data after the audit level has been assigned to the data (performing second analysis (i.e. deep inspection), Para [0045]), 
- determining a second sensitivity level for the data, based on the second analysis (second sensitivity level, Para [0049]),  
- assigning a second audit level to the data, based on the second sensitivity level (assigning second audit level, (i.e. deep inspection), Para [0049], [0066]), 
- and adjusting the auditing for the data, based on the second audit level (updating (i.e. adjusting) inspection level (i.e. audit level), Para [0082]).
As per claim 15,
Claim 15-18 is a computer program product claim corresponding to method claim 1-4 respectively, and rejected under the same reason set forth to the rejection of claim 1-4 above.
As per claim 20, claim 20 is the system claim corresponding to method claim 1 respectively and rejected under the same reason set forth to the rejection of claim 1 above.
11.	Claim 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswamy et al (US 2019/0268379 A1), in view of Williamson et al (US 2018/0232528 A1, as applied to claim 1 and 15 above, and further in view of Matthews et al (US 10,529,336 B1).
As per claim 6, rejection of claim 1 is incorporated,
Combined method of Narayanaswamy and Williamsons does not explicitly disclose performing content analytics on the data to determine a description of the content of the data that is stored as metadata for the data, performing sentiment analytics on the data to determine sentiment values for the data that are stored as metadata for the data, performing natural language classification on the data to determine one or more classifier terms that are stored as metadata for the data, performing speech to text transformation on the data to determine one or more terms associated with the data that are stored as metadata for the data, and performing visual recognition on the data to determine one or more terms associated with the data that are stored as metadata for the data; and the metadata includes a description of an owner of the data, a date and time of a creation of the data, and a location of a creation of the data. However, in the same field of endeavor Matthews in an analogous art disclose performing content analytics on the data to determine a description of the content of the data that is stored as metadata for the data (analyzing content, column 2, line 45-55), performing sentiment analytics on the data to determine sentiment values for the data that are stored as metadata for the data (performing quality assurance for the audio data (i.e. performing sentiment of the data), column 15, line 25-40, performing natural language classification on the data to determine one or more classifier terms that are stored as metadata for the data (perform natural language classification, column 5, line 1-20), performing speech to text transformation on the data to determine one or more terms associated with the data that are stored as metadata for the data (speech-to-text transformation, column 2, line 1-15), performing visual recognition on the data to determine one or more terms associated with the data that are stored as metadata for the data (audio-visual data, column 2, line 1-15), and the metadata includes a description of an owner of the data, a date and time of a creation of the data, and a location of a creation of the data (owner of the data, column 17, line 1-20, timestamp for the data, column 2, line 4-65).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Narayanaswamy as previously modified with Williamsons, with the teaching of Matthews by modifying 
As per claim 19, rejection of claim 15 is incorporated, 
 Combined method of Narayanaswamy and Williamsons does not explicitly disclose wherein the metadata includes description of an owner of the data, a date and time of creation of the data, and location of a creation of the data. However, in the same field of endeavor Matthews in an analogous art disclose wherein the metadata includes description of an owner of the data, a date and time of creation of the data, and location of a creation of the data (owner of the data, column 17, line 1-20, timestamp for the data, column 2, line 4-65).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Narayanaswamy as previously modified with Williamsons, with the teaching of Matthews by modifying Narayanaswamy such that analyzing metadata to determine sensitive information. The motivation for doing so would be effectively detecting sensitive data form a conversation such as speech or natural language text. 
Response to Amendment
12.	Applicant’s arguments filed on 10/14/2021 with respect to claims 1-20 have been considered but they are not deemed to be persuasive.
	In response to applicant’s argument in page 7-8, applicant argued and disagreed that, Narayanaswamy teaching of audit level assignment based on data sensitivity. Examiner disagree, and respectfully response that under the broadest reasonable interpretation Narayanaswamy teaches audit level assignment based on data sensitivity. 
Examiner broadest reasonable interpretation: Para [0106] of applicant’s specififation recites, “continual scanning of file and object data is performed in real time and such data is based on the data credibility score, define the auditing levels.” Which means, audit level 1, 2, basic stringiest, etc. is based on how credible that data is and a score is given base on credibility. Para [0105] of applicant’s specification recites system query and identify sensitive or critical document and provide deep data inspection. See applicant’s specification, Para [0105]-[0109]. 
Accordingly, Beside the cited Paragraph, Para [0049], [0081-[0084] of Narayanaswamy has a policy to determine data is sensitive or non-sensitive and if a data in a document score positive it get a deep inspection which obviously is level one inspection. On the other hand if the document score negative obviously it will not get a deep inspection that means it will not get level one inspection that obviously means it will get level two inspection. As a matter of fact this auditing level determination based on data sensitivity can be done easily in a human mind.
				Contact Information
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167